Case: 09-60810     Document: 00511267297          Page: 1    Date Filed: 10/19/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 19, 2010
                                     No. 09-60810
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

BERLY MARITZA RAMOS,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A095 908 099


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Berly Ramos petitions for review of the determination by the Board of
Immigration Appeals (BIA) that she is not entitled to withholding of removal.
Ramos contends that she is entitled to withholding of removal because of past
persecution and the likelihood of future persecution on account of her
membership in a particular social group, namely Students for Health (SFH),
which she contends incurred the enmity of gangs because the group encouraged
citizens to report criminal activity.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60810    Document: 00511267297 Page: 2       Date Filed: 10/19/2010
                                 No. 09-60810

      To establish eligibility for withholding of removal, Ramos must show that
it is more likely than not her life or freedom would be threatened by persecution
on account of one of five protected categories, including membership in a
particular social group. Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002). We
review the BIA’s determination for substantial evidence; we will not reverse
unless the evidence compels a contrary conclusion. Id. at 905-06.
      Ramos’s arguments amount primarily to a claim that she has suffered
gang violence as a result of her activities with SFH, but there was little to no
evidence that membership in SFH is an immutable characteristic qualifying it
as a particular social group, or that she would continue to face persecution now
that she no longer belongs to SFH. See Majd v. Gonzales, 446 F.3d 590, 595 (5th
Cir. 2006); Mwembie v. Gonzales, 443 F.3d 405, 414-15 (5th Cir. 2006). We
cannot say that the record compels the conclusion that she established eligibility
for withholding of removal.
      The petition for review is DENIED.




                                        2